Citation Nr: 9913641	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  94-24 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased rating for a right shoulder 
disability (recurrent dislocation), currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from June 1965 to 
November 1968.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a January 1992 rating 
decision, in which the RO denied the veteran an increased 
rating for a right shoulder disability.  The disability had 
previously been determined to be 20 percent disabling, with 
an effective date from October 1975.  The veteran filed an 
NOD in May 1992, and an SOC was issued by the RO that same 
month.  In August 1992, the veteran filed a substantive 
appeal.  In December 1992, the veteran testified before a 
hearing officer at the VARO in Philadelphia.  A supplemental 
statement of the case was issued in March 1993.  Thereafter, 
the veteran's appeal came before the Board, which, in a 
decision of May 1996, remanded the appeal to the RO for 
additional development.  A supplemental statement of the case 
was issued in September 1998.  

REMAND

In its May 1996 remand order, the Board requested that the 
veteran be schedule for a VA medical examination, and that 
specific findings regarding the veteran's shoulder disability 
be addressed and reported by the examiner.  These included 
range of motion findings of the veteran's right shoulder; 
whether the veteran's right shoulder joint exhibited 
ankylosis or nonunion; or whether there was limited range of 
motion of the veteran's right arm at shoulder level, midway 
between the side and shoulder level, or to 25 degrees from 
the side.  Furthermore, it was requested that the examiner 
indicate the extent to which the veteran experienced 
weakness, excess fatigability, incoordination, and pain due 
to repeated use or flare-ups and, if so, whether there was 
any additional loss in range of motion and functional 
impairment due to these factors.  

A review of the claims file reflects that, following the 
Board's remand order, the veteran was examined in July 1997.  
Upon review of the examination report, the RO rescheduled the 
veteran for an additional examination, noting in its 
examination request that the July 1997 examination had failed 
to address all the issues outlined in the Remand order.  The 
RO also indicated that the examiner "must address each 
question outlined on page 4 of the Remand and determine the 
presence or absence of each and make the findings part of his 
examination."  The RO attached a copy of the Remand order 
from the Board's May 1996 decision to the examination 
request.  

In August 1998, the veteran was reexamined.  The examiner 
noted the veteran's medical history, reported range of motion 
findings, and reported a diagnosis of repeated subluxation of 
the right shoulder, by history, with residual limitation of 
motion.  The veteran also underwent a computed tomography 
study (CT scan) of his right shoulder.  

The Board notes that it appears for a second time that the 
Board's, and the RO's, specific examination instructions have 
gone unheeded.  In particular, the examiner did not address 
whether the veteran experienced weakness, excess 
fatigability, incoordination, and pain due to repeated use or 
flare-ups of his right shoulder disability, and if so, 
whether there was any additional loss in range of motion and 
functional impairment due to these factors.  

The Board wishes to emphasize that an evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on those functional abilities.  38 C.F.R. § 4.10.  Under 
38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness should also be considered, and 
as such is as important as limitation of motion.  
Furthermore, a part which becomes painful on use must be 
regarded as seriously disabled. 

The United States Court of Appeals for Veterans Claims 
(previously known, prior to March 1, 1999, as the Court of 
Veterans Appeals) has emphasized that,

Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in making 
its rating determination.  Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991).  The Board is required 
to provide a statement of its reasons and bases 
with respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. at 58).  
Although section 4.40 does not require a separate 
rating for pain, it does promulgate guidance for 
determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See generally 
38 C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from its 
obligation to provide a statement of reasons or 
bases pertaining to that regulation.  See DeLuca 
v. Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).

The Board notes that a medical examiner must make a full 
description of the effects of disability upon the person's 
ordinary activity.  See 38 C.F.R. § 4.10 (1998).  
Furthermore, we are not competent to ascertain the degree to 
which a disability has manifested itself, or how much pain 
the veteran is experiencing, or any associated functional 
loss, without a solid foundation in the record, grounded in 
medical evidence.  See Rucker v. Brown, 10 Vet.App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet.App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).

The Court of Appeals for Veterans Claims has recently 
reaffirmed its holding in DeLuca, holding, in an analogous 
case:

In light of the veteran's . . . testimony as to 
pain . . . , which could cause functional 
impairment . . . , the Court will remand this 
claim for a new examination that adequately 
evaluates the functional impairment due to pain . 
. . , followed by a decision that specifically 
addresses the pain issue, supported by an adequate 
statement of reasons or bases.  See DeLuca v. 
Brown, 8 Vet.App. 202, 207-08 (1995); see also 
Smallwood [v. Brown, 10 Vet.App. 93, 99 (1997)]; 
Green (Victor) v. Derwinski, 1 Vet.App. 121, 124 
(1991) ("fulfillment of the statutory duty to 
assist . . . includes the conduct of a thorough 
and contemporaneous medical examination, one which 
takes into account the records of the prior 
medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").

Arms v. West, 12 Vet.App. 188, 201 (1999).  See also 
Fenderson v. West, 12 Vet. App. 119, 128 (1999), holding that 
a veteran's complaint of "pain that is worse with activities 
is evidence of pain on movement and functional disability due 
to pain that requires explicit consideration under 38 C.F.R. 
§§ 4.40 and 4.45."

We note that a remand by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand order.  Where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
insure compliance.  See Stegall v. West, 11 Vet.App. 268 
(1998).  Accordingly, while we regret the delay in this case, 
further appellate consideration will be deferred and the 
veteran's increased rating claim for a right shoulder 
disability is REMANDED to the RO for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers (VA 
or non-VA), if any, who have treated the 
veteran for his right shoulder disability 
since August 1998.  The RO should request 
that the veteran furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified.  The RO should 
attempt to obtain any such private treatment 
records, and any additional VA medical 
records not already on file which may exist, 
and incorporate them into the claims folder.  
2.  The veteran should be scheduled for a 
medical examination to re-evaluate the nature 
and extent of his right shoulder disability.  
Before evaluating the veteran, the examiner 
should review the claims folder, including a 
copy of this Remand and any evidence added to 
the record.  The examiner's report should 
fully set forth all current complaints, 
pertinent clinical findings, and diagnoses.  
Furthermore, the examiner must address each 
question outlined on page four of the Board's 
remand order from its May 1996 decision.  In 
particular, the examiner should report on the 
level of the veteran's residual pain due to 
his right shoulder disability, and the effect 
such pain has on the veteran's functional 
ability, i.e., whether there is any 
functional loss in the shoulder due to 
weakened movement, excess fatigability, 
incoordination, or pain on use.  If feasible, 
the examiner should comment as to any 
additional range-of-motion loss (beyond that 
due to the objectively-demonstrated shoulder 
abnormality) caused by those factors.  In 
addition, the examiner should state the 
etiology of any pain, and whether such pain 
claimed by the veteran is supported by 
adequate pathology, or evidenced by visible 
behavior on motion or palpation.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  

3.  Upon completion of the development of the 
record requested by the Board, and any other 
development deemed appropriate by the RO, the 
RO should again consider the veteran's claim, 
with particular consideration of the 
provisions of 38 C.F.R. § 4.40.  If action 
taken remains adverse to the veteran, he and 
his accredited representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) concerning all evidence added to 
the record since the last SSOC, including the 
provisions of 38 C.F.R. § 4.40.  Thereafter, 
the veteran and his representative should be 
given an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


